DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 2, 6, 7, 10 and 15.

Information Disclosure Statement
The information disclosure statement filed 11/09/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the certification statement is incomplete and a signature has not been provided in accordance with CFR 1.33, 10.18.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Arguments
	Applicant remarked that the IDS will be resubmitted. As of this office action, the IDS has not been resubmitted. 

Applicants' arguments, filed 08/22/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, 7, 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
Claim 2 recites wherein the composition has a globule size of more than 200 nm. The claim fails to comply with the written description requirement since this limitation is not described in the specification. At best, the specification discloses in Tables 5 and 6 wherein the globule size is not more than 500 nm. A range of more than 200 nm includes sizes greater than 500 nm. Sizes greater than 500 nm are not supported in the specification. Therefore, the claim fails to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 2 recites clevidipine in the fifteenth and sixteenth lines. The claim is indefinite since the third line of the claim recites clevidipine butyrate and it is unclear whether the process comprising clevidipine pertains to the composition of claim 2 since the composition of claim 2 uses clevidipine butyrate and not clevidipine. 

Claim 2 recites EDTA in the nineteenth line. The claim is indefinite since the fourth line of the claim recites disodium EDTA and it is unclear whether the process comprising EDTA pertains to composition of claim 2 since the composition of claim 2 uses disodium EDTA and not EDTA. 

Claim 2 recites adding egg yolk phospholipid followed by oleic acid under stirring. The claim is indefinite since it is not clear where the egg yolk phospholipid and oleic acid are added to. The steps recited in the process do not have to be sequential. Therefore, it is unclear if those components are added to the oil phase or to the aqueous phase. 

Claim 2 recites “oil” in the antepenultimate line. The claim is indefinite since it is unclear whether the oil is in reference to the oil phase of step a) or to another oil. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 2, 6, 7, 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motheram et al. (US 2012/0088804, Apr. 12, 2012) in view of Daftary et al. (US 2007/0249730, Oct. 25, 2007). 
Motheram et al. disclose a stable pharmaceutical oil-in-water emulsion formulation for parenteral administration that includes clevidipine and an antimicrobial agent (¶ [0002]). In one embodiment, there is provided a pharmaceutical formulation comprising clevidipine, or a pharmaceutically acceptable salt or ester thereof, an antimicrobial agent, a lipid, an emulsifier, a tonicity modifier, and water (¶ [0007]). Clevidipine is a dihydropyridine calcium channel blocker that reduces blood pressure in a subject to which it is administered (¶ [0003]). The term “clevidipine” includes all varieties or forms of clevidipine. One particular example is clevidipine butyrate. The amount of clevidipine can vary depending on the total overall volume of the formulation and the concentration of the other components. However, the amount of clevidipine in the formulation will generally range from about 0.005 to about 1.0% w/v (¶ [0024]). It is preferred that the level of clevidipine impurities in the composition is as low as possible. The more pure the composition, the more desirable the composition. The amount of clevidipine degradation product present in the formulation is less than about 0.2 or even less (¶ [0029]). Particular classes of antimicrobial agents include chelating agents. Chelating agents include EDTA and salts thereof. Exemplary chelating agents include disodium edetate (¶ [0031]). The amount of antimicrobial agent can vary depending on the total overall volume of the formulation and the concentration of the other components. However, the amount of the antimicrobial agent in the formulation will generally range from about 0.001 to about 1.5% w/v. The antimicrobial agent may comprise one or more than one agent different antimicrobial agents (¶ [0033]). The lipid is preferably a triglyceride such as soybean oil. The amount of lipid can vary depending on the total overall volume of the formulation and the concentration of the other components. However, the amount of lipid in the formulation will generally range from about 2 to about 30% w/v (¶ [0035]). Suitable emulsifiers include phospholipids extracted from egg yolk. The amount of phospholipid emulsifier can vary depending on the total overall volume of the formulation and the concentration of the other components. However, the amount of emulsifier in the formulation will generally range from about 0.2 to about 2.0% w/v (¶ [0036]). A co-emulsifier may be included in the formulation. Suitable co-emulsifiers include oleic acid. The amount of co-emulsifier van vary depending on the total overall volume of the formulation and the concentration of the other components. However, the amount will generally range from about 0.005 to about 2% w/v (¶ [0037]). Suitable tonicity modifiers include glycerin. The amount of tonicity modifier can vary depending on the total overall volume of the formulation and the concentration of the other components. However, the amount of tonicity modifier will generally range from about 2 to about 3% w/v (¶ [0038]). The pharmaceutical formulation will have a pH that ranges from about 6.0 to about 8.8. Bases such as NaOH may be used to achieve the desired pH (¶ [0044]). The pharmaceutical formulation may be injected (¶ [0041]). The skilled artisan will understand that the pharmaceutical formulation may be prepared using art-accepted means for preparing emulsion formulations. A general procedure for preparing clevidipine formulations is described as follows: an oil phase containing soy bean oil, clevidipine, and egg yolk phospholipids is mixed with an aqueous phase containing glycerin at approximately 70ºC to form a coarse emulsion. The pH of the coarse emulsion is adjusted using sodium hydroxide. Following pH adjustment, the coarse emulsion is homogenized under high pressure to produce a fine particle size and thus a stable emulsion (¶ [0047]). The aqueous phase contains disodium edetate (¶ [0058]). 
Motheram et al. differ from the instant claims insofar as not disclosing wherein the composition has a globule size of not more than 350 nm after storage for 6 months at 2-8⁰C or 25⁰C/60% relative humidity.
However, Daftary et al. disclose a stable propofol oil-in-water emulsion composition (¶ [0002]). In making the emulsion, it is preferred that homogenization is carried out to an average globule size of less than 500 nanometers (¶ [0086]).
Motheram et al. disclose homogenizing under high pressure to produce a fine particle size to produce the oil-in-water emulsion. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art formulated the composition of Motheram et al. to have a particle size of less than about 500 nm since this is a known and effective particle size for oil-in-water emulsions as taught by Daftary et al.
In regards to instant claim 2 reciting wherein the composition has such globule size after storage for 6 months at 2-8⁰C or 25⁰C/60% relative humidity, the instant specification discloses on page 10, line 23 wherein excipients enhance stability. Therefore, since the composition of Motheram et al. comprises substantially the same excipients (i.e. soybean oil, egg yolk phospholipid, glycerin, oleic acid, and sodium hydroxide) in substantially the same amounts as the claimed invention, one of ordinary skill in the art would reasonably conclude that the composition of Motheram et al. has substantially the same stability property as the claimed invention.
In regards to the amount of clevidipine butyrate, soybean oil, egg yolk phospholipid, glycerin and oleic acid recited in instant claim 2, Motheram et al. disclose wherein the amounts can vary depending on the total overall volume of the formulation and the concentration of the other components. Therefore, it would have been obvious to one of ordinary skill in the art to have optimized the amounts accordingly. Furthermore, Motheram et al. disclose wherein the amount of clevidipine (e.g. clevidipine butyrate) in the formulation will generally range from about 0.005 to about 1.0% w/v, the amount of lipid (e.g. soybean oil) in the formulation will generally range from about 2 to about 30% w/v, the amount of emulsifier (e.g. egg yolk phospholipid) in the formulation will generally range from about 0.2 to about 2.0% w/v, the amount of tonicity modifier (e.g. glycerin) will generally range from about 2 to about 3% w/v, and the amount of co-emulsifier (e.g. oleic acid) will generally range from about 0.005 to about 2% w/v. The claimed amounts would have been obvious from these ranges and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to instant claim 2 reciting 0.0001-0.0008% disodium EDTA, Motheram et al. disclose wherein the amount of antimicrobial agent may range from about 0.001 to about 1.5% w/v.  An amount of about 0.001% would reasonably include 0.0008%. Additionally, it is prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Thus, since about 0.001% is close to 0.0008%, one of ordinary skill in the art would have expected them to have the same properties and thus, 0.0008% is obvious. Moreover, Motheram et al. disclose wherein the amount of antimicrobial agent can vary depending on the total overall volume of the formulation and the concentration of the other components. Therefore, it would have been obvious to one of ordinary skill in the art to have optimized the amount of disodium EDTA to the claimed range accordingly. 
In regards to the process steps recited in instant claim 2, the claim is a product-by-process claim. The process steps in a product-by process claims do not carry any patentable weight unless there is factual evidence to the contrary. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In the instant case, a stable oil-in-water emulsion pharmaceutical composition comprising clevidipine butyrate, disodium EDTA, soybean oil, egg yolk phospholipids, glycerin, and oleic acid is obvious from Motheram et al. Therefore, the claim is unpatentable even though the prior product was made by a different process. 
In regards to instant claim 10 reciting wherein the composition is used in reduction of blood pressure, Motheram et al. disclose wherein clevidipine reduces blood pressure. Therefore, since the composition comprising clevidipine, it would have been obvious to one of ordinary skill in the art that the composition may be used in reduction of blood pressure. 
In regards to instant claim 15 reciting wherein the stability of the composition is such that at least 90% amount of clevidipine is present in the composition after storage for 6 months at 2-8⁰C or 25⁰C/60% relative humidity, the instant specification discloses on page 10, line 23 wherein excipients enhance stability. Therefore, since the composition of Motheram et al. comprises substantially the same excipients (i.e. soybean oil, egg yolk phospholipid, glycerin, oleic acid, and sodium hydroxide) in substantially the same amounts as the claimed invention, one of ordinary skill in the art would reasonably conclude that the composition of Motheram et al. has substantially the same stability property as the claimed invention. Also, Motheram et al. disclose wherein the amount of clevidipine degradation products is less than 0.2%. 
In regards to instant 16 reciting wherein the free fatty acid content of the composition is not more than 4 mmol/L after storage for 6 months at 2-8⁰C or 25⁰C/60% relative humidity, Motheram et al. do not disclose wherein the composition is required to comprise free fatty acid. Therefore, a composition comprising not more than 14 mmol/L free fatty acid after storage for 6 months at 2-8⁰C or 25⁰C/60% relative humidity is obvious. 

Response to Arguments
Applicant argues that there is no indication that significantly less from about 0.001 to about 1.5% w/v disodium EDTA would work and provide the acceptable antimicrobial activity specified by Motheram et al. 
The Examiner does not find Applicant’s argument to be persuasive. Motheram et al. do not disclose an amount of disodium EDTA significantly more than the claimed amount. The claimed range of disodium EDTA is 0.0001-0.0008% w/v. Thus, Applicant claims 0.0008% w/v disodium EDTA. As discussed in the rejection, Motheram et al. disclose wherein the amount of antimicrobial agent may range from about 0.001 to about 1.5% w/v.  An amount of about 0.001% would reasonably include 0.0008%. Additionally, it is prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Thus, since about 0.001% is close to 0.0008%, one of ordinary skill in the art would have expected them to have the same properties and thus, 0.0008% is obvious. Applicant has not addressed this; therefore, the rejection is maintained.

Applicant argues that Motheram et al. not disclosing wherein the composition is required to comprise free fatty acid does not support the proposition that a composition comprising not more than 14 nmol/L free fatty acid after storage for 6 months at 2-8⁰C or 25⁰C/60% relative humidity is obvious.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. An amount of not more than 14 nmol/L free fatty acid encompasses 0 nmol/L free fatty acid. Since Motheram et al. do not disclose wherein the composition requires free fatty acid, the composition may be free of free fatty acid (i.e. 0 nmol/L), and thus meet the claim limitation. As such, Applicant’s argument is unpersuasive. 

Applicant argues that it is recognized that even minor changes in processing can greatly affect the stability of an oil-in-water emulsion. One cannot equate the stability recited in claim 15 to that in the Motheram et al. reference simply because they have substantially the same excipients. The method of processing of a formulation of ingredients has a great impact on its stability and its ultimate form.
The Examiner does not find Applicant’s argument to be persuasive. The inherent teaching of a prior art reference is a question of fact which arises both in the context of anticipation and obviousness. MPEP 2112. Accordingly, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112 III. Once a prima facie case of obviousness is established, evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art may be used in rebuttal, but this must be based on evidence, not argument or speculation. MPEP 2145. In the instant case, Applicant has not shown with evidence that the method steps in instant claim 2 impacts the stability and the ultimate form of the composition and wherein the claimed stability would not be present from the method disclosed by Motheram et al. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Dr. Zusman’s statements do not go to the ultimate legal conclusion of obviousness, but rather is directed to a single factor arguing against obviousness. Thus, weight should be given to the teaching away argument of Dr. Zusman. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. The ultimate legal conclusion at issue is obviousness. Dr. Zuman’s statements are merely an opinion without factual support. Opinion testimony on the ultimate legal conclusion at issue is not entitled to any weight. See MPEP 716.01(c). Furthermore, in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. After such assessment, it has been determined that the claimed invention is obvious over the prior art and Applicant has not shown anything to the contrary but an opinion from an expert without factual support. Such opinion does not outweigh the obviousness rejection. Therefore, Applicant’s argument is unpersuasive. 

Conclusion
Claims 2, 6, 7, 10 and 15 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612